UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 98-7319



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


CLARENCE GOODWIN PERKINS,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Bluefield. David A. Faber, District
Judge. (CR-93-194, CA-95-1124-1)


Submitted:   March 23, 1999                    Decided:   May 3, 1999


Before WIDENER and NIEMEYER, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Clarence Goodwin Perkins, Appellant Pro Se. Michael Lee Keller,
OFFICE OF THE UNITED STATES ATTORNEY, Charleston, West Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Clarence Perkins seeks to appeal the district court’s denial

of his motion seeking “clarification” of his fine payment. We have

reviewed the record and the district court’s opinion and find no

reversible error.    Accordingly, we deny a certificate of appeal-

ability and dismiss the appeal on the reasoning of the district

court.     United States v. Perkins, Nos. CR-93-194, CA-95-1124-1

(S.D.W. Va. Aug. 18, 1998). We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                        DISMISSED




                                 2